MATTER OF C—

In VISA PETITION Proceedings
A-10046291
Decided by Board May 10,190
Marriage Validity—Remarriage by libellee in another State

within

two years

after Massachusetts divorce.

Under Massachusetts law a libellee in a divorce proceeding may not remarry
within two years after the divorce becomes absolute. In this case, the
petitioner i libellee In a Maaaaulluaella di ■ vice pmerediag ) and the beneficiary were married in Rhode Island within the two-year period following
the divorce, while they resided in Massachusetts. That marriage is void.
BEFORE THE BOARD

DISCUSSION: The case comes forward on appeal from the order
of the District Director, Boston District, dated March 15, 1962, revoking the visa petition previously approved on April 6, 1961, for
nonquota status on behalf of the beneficiary as the husband of the
petitioner.
The visa petition, Form 1-130, indicates that the petitioner, a
native-born citizen of the United States, 33 years old, female, seeks
nonquota status on behalf of the beneficiary, a native and citizen of
Greece, 26 years old, male. The parties were married at East Providence, Rhode Island, on October 7, 1960. The beneficiary has never
been previously married. The petitioner has been married three
times previously, her last marriage being terminated by a decree of
divorce obtained by her then husband in the Probate Court, County
of Plymouth, Massachusetts, on February 9, 1960, such decree becoming absolute after the expiration of six months, on August 9,
19fifl

The order of revocation of the District Director dated March 15,
1962, sets forth the reasons for the revocation of the previouslyapproved visa petition. The testimony of the petitioner and of the
beneficiary shows that they were married in Rhode Island on October 7, 1960, and returned the same day to reside in Massachusetts.
The record shows that they have resided in that State continuously
thereafter. The petitioner testified that within .a week following their
marriage her husband requested permission from his probation officer
667

to reside in Rhode Island. The record shows that the Chief Probation Officer of the Superior Court, Brockton, Massachusetts, stated
that permission to live in Rhode Island was never granted because it
was never requested. However, the record also contains a, signed
statement.by the assistant probation officer to the effect that the husband asked for permission to move to the State of Rhorte Island but
that such permission was denied. The decision concludes that since
the evidence fails to establish that an effort was made to reside in
Rhode Island prior to her marriage in that State, and she returned
to Massachusetts, immediately following the marriage, their marriage
must be considered null and void under Chapter 207, section 10, General Laws of Massachusetts.
An examination of the divorce decree which became final on August 9, 1960, in the Probate Court for the County of Plymouth,
51.. -tssachusetts, discloses that the previous husband was the libellant,
the petitioner was the libellee and a decree was handed down in favor
of the libellant. Chapter 208, section 24, Annotated Laws of Massachusetts (1955), provides that after a decree of divorce has become
absolute, either party may marry again as if the other were dead,
except that the party from whom the divorce was granted shall not
marry within two years after the decree has become absolute if the
other party is living. Chapter 207, section 10, Annotated Laws of
-

Massachusetts, provides that "if an:y person residing in end intending

to continue to reside in this commonwealth is disabled or prohibited
from contracting marriage under the laws of this commonwealth and
goes into another jurisdiction and there contracts a marriage prohibited and -declared void by the laws of this commonwealth, such
marriage shall he null and void for all purposes in this commonwealth with the same effect as though such prohibited marriage had
been entered into in this commonwealth." The phrase of the statute
"residing and intending to continue to reside in this commonwealth"
means having a domicile and continuing to have a domicile in this
commonwealth, If he had such a domicile that status would continue
until superseded by a domicile acquired elsewhere, through an actual
change of his place of abode plus an intention to remain permanently
at the place of removal.'
The testimony in the present case is to the effect that the petitioner
and the beneficiary made inquiry from the probation officer about
permission to move to Rhode Island but that they had made no such
inquiry prior to the performance of the marriage in Rhode Island.
When the request was made after the marriage, permission to move
to Rhode Island was denied due to the fact that the beneficiary was
on suspended sentence. The record, therefore, establishes that the
parties resided in Massachusetts at the time of their marriage in
'Atwood v. Atwood, 8 N.E.2d 916; 297 Mass. 229.

668

Rhode -island, and that although they attempted to obtain permission to move to Rhode Island about a week after the marriage was
performed, they have, in fact, never done so and have at all times
continued to reside in Massachusetts.
Under the circumshinces, it is concluded that the provisions of
Chanter 20S, section 24, and Chapter 207, section 10, of the Annotated Laws of Massachusetts, are applicable and that the present
marriage. contracted by the parties in Rhode. Island while they were
residing in Massachusetts is void.= Both the respondent and counsel
were notified by letter from the District. Director dated December 29,
1961, of the provisions of the applicable law and no defense has been
raised that the other party to the divorce is not still living. The
curative provisions of Chapter 207, section 0,, Annotated Laws of
Massachusetts, would not yet apply because the impediment, i.e., the
lapse of two years after the divorce, Will not be removed until August 9, 1962. 3 The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
=Eraser v. Frqscr. 147 N.F12d 105 (MASS., 1958) ; Vital v. Titat. C5 N.E.2(1
205: 319 Mass. 185 (1946).
Matter of S—, 9-296.

669

